The defendant, in October, 1898, drew and forwarded to plaintiff his check on the Citizens National Bank of Raleigh for $15. On 21 October this check was duly presented and protested for nonpayment. The notary public charged as fees for said protest $2.29, and this action is brought to recover the amount due on said check, and the $2.29 charged by the notary public for said protest. The defendant admits the balance claimed to be due on the check, but denies that he is liable for $2.29, the amount claimed for the protest. On the trial in the justice's court the plaintiff recovered judgment for the full amount due on the check and $2.29, the amount claimed for the protest. The defendant appealed from this judgment to the Superior Court, where the case was heard upon a case agreed, the facts being substantially the same as stated above. The Superior Court held that plaintiff was only entitled to recover 25 cents as a fee for the protest, and 25 cents for an internal revenue stamp, which it was necessary for the notary to use in making the protest, and rendered judgment accordingly for the plaintiff, from which the plaintiff appealed to this Court.
The fees of notaries public are created and regulated by statute. Section 3749 of The Code fixed the fees of a notary public for all services of a protest at $1. But Laws 1895, ch. 296, amended section 3749 by striking out one dollar and inserting twenty-five cents instead thereof.
It is claimed in the brief of the plaintiff that the notary is allowed 50 cents under section 3308 of The Code; that the act of    (560) 1895 does not refer to nor repeal this section, and that plaintiff is at least entitled to 75 cents for the protest, 25 cents for the internal revenue stamp, and 8 cents postage, making $1.08. *Page 366 
We agree with the plaintiff that the act of 1895 does not refer to nor repeal section 3308 of The Code, but we do not agree with the plaintiff that a notary public has the right to charge 50 cents or any other sum, under section 3308 of The Code, for protest services. His pay for this services is fixed by section 3749 of The Code, as amended by the act of 1895. Section 3308 of The Code applies to other services rendered by a notary public than those for protesting a paper for non-payment or non-acceptance, such as taking the acknowledgment or probate of a deed or other legal instrument.
The judgment of the Court below is
AFFIRMED.
(561)